Citation Nr: 1427587	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating, and a rating in excess of 20 percent from September 19, 2008, for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge Washington, D.C. in August 2009.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

In March 2010, the Board remanded the Veteran's claim for further development.

In a July 2010 rating decision, the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective September 19, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Documents contained on the Virtual VA paperless claims processing system include treatment records from the Mountain Home VA Medical Center (VAMC) dated September 2008 to December 2012, and January 2013 to February 2013, and a May 2014 appellate brief.  Documents contained on the Veterans Benefits Management System (VBMS) include treatment records from the Mountain Home VAMC dated from November 2008 to July 2010.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its March 2010 remand, the Board instructed the AOJ to obtain any outstanding VA treatment records from the Mountain Home VAMC dated since January 2009, to afford the Veteran a new VA audiological examination, to include the examiner's description of the functional effects caused by the Veteran's bilateral hearing loss, and to readjudicate the Veteran's claim, "to include whether referral for an extra-schedular evaluation is warranted."  

As noted above, treatment records from the Mountain Home VAMC dated from January 2009 to February 2013 are of record.  The Veteran was afforded a new VA audiological examination in April 2010; the VA examination reports reflects that the examiner reviewed the Veteran's claims file, identified current auditory thresholds and administered a Maryland CNC test, as well as described the functional effects caused by the Veteran's bilateral hearing loss disability.  In a July 2010 rating decision, the AOJ increased the Veteran's bilateral hearing loss disability to 20 percent disabling, effective September 19, 2008.  

In a July 2010 supplemental statement of the case, the AOJ denied entitlement to an initial compensable disability rating, and a rating in excess of 20 percent from September 19, 2008.  However, the AOJ did not discuss in the July 2010 rating decision or the supplemental statement of the case whether referral for an extraschedular evaluation is warranted despite the Board's instruction to do so in the prior Remand.  Therefore, the Board must remand the matter to ensure compliance with its March 2010 remand directive.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consideration of whether a referral for an extraschedular evaluation to the Director of Compensation and Pension Service is warranted. 

2.  If the appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case that addresses whether an extraschedular evaluation is warranted, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



